Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the anti-demagnetization groove" in lines 3 & 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the anti-demagnetization groove" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the anti-demagnetization groove" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the anti-demagnetization groove" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the anti-demagnetization groove" in lines 1 & 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 13 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haruno et al. (US 20120285004).

1. Haruno et al. teach:
A rotor structure 130 of interior permanent magnet motor/motor-generator 100, comprising:
a rotating shaft 120 and an iron core/rotor core 131 arranged on the rotating shaft;
a plurality of magnet grooves (annotated fig below) disposed inside the iron core/rotor core 131 along a circumferential direction; 
wherein a distance between an edge line of the magnet groove close to a circumferential edge of the iron core and the circumferential edge of the iron core varies (evidenced by the inclined shape of the magnet groove, annotated fig 3 below), so that a width of a flux barrier/resin portion 133 formed varies (since the resin portion has an asymmetric shape) to reduce magnetic flux leakage in the motor (the rotor structure of Haruno et al. meets all of the claimed structural limitation and inherently/and explicitly meets the functional limitations since the flux barrier varies).

    PNG
    media_image1.png
    959
    982
    media_image1.png
    Greyscale

2. Haruno et al. teach:
The rotor structure according to claim 1, wherein the plurality of magnet grooves are divided into a number of groups (see fig 2, 8 groups of two magnets in each group), each group comprises a number of the magnet grooves (see fig 2, 8 groups of two magnets in each group), and either end or both ends of each magnet groove is provided with the anti-demagnetization groove/outer extensions 1310A-1310D.



3. Haruno et al. teach:
The rotor structure according to claim 1, wherein the edge line of the magnet groove close to the circumferential edge of the iron core is a first tilted straight line segment (the magnet groove is inclined/tilted, see fig3) or a first arc segment.

4. Haruno et al. teach:
The rotor structure according to claim 1, wherein the edge line of the anti-demagnetization groove comprises a fifth straight line segment (outer extensions 1310B & 1310C have 5th straight lines, see annotated fig 3 below) or a sixth straight line segment connected to the long side of the magnet, and the fifth straight line segment or the sixth straight line segment is not parallel to the long side of the magnet (annotated fig 3 below).

    PNG
    media_image2.png
    692
    736
    media_image2.png
    Greyscale


5. Haruno et al. teach:
The rotor structure according to claim 4, wherein the edge line of the anti-demagnetization groove/outer extensions 1310A-1310D further comprises a third straight line segment (grooves 1310B & 1310C have 3rd straight lines, see annotated fig 3 below) connected to the fifth straight line segment, and the third straight line segment is not parallel to the long side of the magnet (see annotated fig 3 below).

6. Haruno et al. teach:
The rotor structure according to claim 15, wherein the edge line of the anti-demagnetization groove comprises a number of second arc segments or third arc segments, and the second arc segments or the third arc segments extend toward the circumferential edge of the iron core (the apex of each arc segment extends towards the circumferential edge whether the apex points to/away from the circumferential edge, see annotated fig below).

    PNG
    media_image3.png
    692
    736
    media_image3.png
    Greyscale

7. Haruno et al. teach:
The rotor structure according to claim 15, wherein the edge line of the anti-demagnetization groove comprises any one or more of the following: a second arc segment (annotated fig 3 above), a third arc segment, a third straight line segment (annotated fig 3 above), a fourth straight line segment, a fifth straight line segment (annotated fig 3 above), or a sixth straight line segment.

11. Haruno et al. teach:
 The rotor structure according to claim 1, further comprising a magnet 132 disposed in at least one of the plurality of magnet grooves (figs above).

13. Haruno et al. teach:
 The rotor structure according to claim 1, wherein at least one end of a long side of the magnet groove close to the circumferential edge of the iron core is formed with an anti- demagnetization groove communicating with the magnet groove, and an edge line of the anti- demagnetization groove tilts toward the circumferential edge of the iron core.

15. Haruno et al. teach:
A rotor structure 130 of interior permanent magnet motor/motor-generator 100 comprising: 
a rotating shaft 120 and an iron core/rotor core 131 arranged on the rotating shaft; 
a plurality of magnet grooves (annotated fig above) disposed inside the iron core along a circumferential direction; 
wherein at least one end of a long side of at least one of the plurality of magnet grooves close to a circumferential edge of the iron core is formed with an anti-demagnetization groove/extension portion 1310A-1310D communicating with the magnet groove (figs above), and an edge line of the anti-demagnetization groove tilts (the magnet groove and demagnetization groove next to the magnet groove is inclined/tilted, see fig3 above) toward the circumferential edge of the iron core.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruno et al. in view of Tang (US 20180175681).

14. Haruno et al. has been discussed above, re claim 13; but does not teach that a number of process slots are provided between the magnet grooves and the circumferential edge of the iron core, and the process slots are used to increase a salient rate and reluctance torque of the motor, and reduce a motor rotor weight.

Tang teaches that a number of process slots (located at poles 130 & 132) are provided between the magnet grooves/pocket 108 & 120 and the circumferential edge of the iron core/laminations 110, and the process slots are used to increase a salient rate and reluctance torque of the motor (applicant has not provided any evidence other than the slot and its location that would lead one having ordinary skill in the art to the structure of the slot that provides the functionality of reluctance torque, salient rate and motor weight reduction.  That said, Tang teaches the same motor slot in the same location and that would mean that all of the claimed functionality is inherent in Tang,  MPEP 2112), and reduce a motor rotor weight to limit flux leakage (para 00202nd to last sentence) .

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Haruno et al. so that a number of process slots are provided between the magnet grooves and the circumferential edge of the iron core, and the process slots are used to increase a salient rate and reluctance torque of the motor, and reduce a motor rotor weight, as taught by Tang so as to limit flux leakage.

16. Haruno et al. has been discussed above, re claim 15; but does not teach that a number of process slots are provided between the magnet grooves and the circumferential edge of the iron core, and the process slots are used to increase a salient rate and reluctance torque of the motor, and reduce a motor rotor weight.

Tang teaches that a number of process slots (located at poles 130 & 132) are provided between the magnet grooves/pocket 108 & 120 and the circumferential edge of the iron core/laminations 110, and the process slots are used to increase a salient rate and reluctance torque of the motor (applicant has not provided any evidence other than the slot and its location that would lead one having ordinary skill in the art to the structure of the slot that provides the functionality of reluctance torque, salient rate and motor weight reduction.  That said, Tang teaches the same motor slot in the same location and that would mean that all of the claimed functionality is inherent in Tang,  MPEP 2112), and reduce a motor rotor weight to limit flux leakage (para 00202nd to last sentence) .

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Haruno et al. so that a number of process slots are provided between the magnet grooves and the circumferential edge of the iron core, and the process slots are used to increase a salient rate and reluctance torque of the motor, and reduce a motor rotor weight, as taught by Tang so as to limit flux leakage.

8. Haruno et al. has been discussed above, re claim 13; but does not teach that the process slots are symmetrically arranged about a direct axis of the motor.

Tang teaches that the process slots are symmetrically arranged about a direct axis of the motor to balance the rotor as opposed to the slots not being symmetrically arranged (fig 3A).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Haruno et al. so that the process slots are symmetrically arranged about a direct axis of the motor, as taught by Tang so as to balance the rotor.

Allowable Subject Matter
Claims 9, 10 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2834